UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported)February 21, 2008 (February 20, 2008) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 150 East Gay Street, Columbus, Ohio 43215 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 20, 2008, Glimcher Realty Trust (the “Company”) issued a press release regarding its results of operations for the fiscal year ended December 31, 2007.A copy of the press release is furnished with this report as Exhibit 99.1.A copy of the Company’s supplemental information for the year ended December 31, 2007, which is referenced in the press release and available on the Company’s website, is furnished with this report as Exhibit The information in this Form 8-K and the Exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly set forth by specific reference in such filing. The press release and supplemental information incorporates certain non-GAAP financial measures. The Company believes that the presentation of such measures provides useful information to investors regarding the Company’s results of operations.Specifically, the Company believes that Funds From Operations (“FFO”) is a supplemental measure of the Company’s operating performance as it is a recognized metric used extensively by the real estate industry, in particular, Real Estate Investment Trusts.The National Association of Real Estate Investment Trusts (“NAREIT”) defines FFO as net income (loss) available to common shareholders (computed in accordance with Generally Accepted Accounting Principles (“GAAP”)), excluding gains or losses from sales of depreciable property, plus real estate related depreciation and amortization and after adjustments for unconsolidated partnerships and joint ventures.FFO does include impairment losses for properties held for use and held for sale.The Company’s FFO may not be directly comparable to similarly titled measures reported by other real estate investment trusts.FFO does not represent cash flow from operating activities in accordance with GAAP and should not be considered as an alternative to net income (determined in accordance with GAAP), as an indication of the Company’s financial performance or to cash flow from operating activities (determined in accordance with GAAP), as a measure of the Company’s liquidity, nor is it indicative of funds available to fund the Company’s cash needs, including its ability to make cash distributions.A description and reconciliation of non-GAAP financial metrics is contained in the attached press release and financial tables. Item 9.01 Financial Statements and Exhibits. (a) Exhibits 99.1 Press Release of Glimcher Realty Trust, dated February 20, 2008. 99.2 Supplemental Information for the year ended December 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Glimcher Realty Trust (Registrant) Date: February 21, 2008 /s/ Mark E. Yale Mark E. Yale Executive Vice President, Chief Financial Officer and Treasurer (Principal Accounting and Financial
